Citation Nr: 0424259	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  96-51 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than April 2, 
1999 for service connection (with a 30 percent evaluation) 
for right carpal tunnel syndrome.

2.  Entitlement to an effective date earlier than September 
27, 2000 for a 30 percent evaluation for residuals of 
fractured right radius and wrist, with deformity of the wrist 
and forearm and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1941 to April 
1946.

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this decision, the RO granted an 
evaluation of 30 percent disabling for residuals of fractured 
right radius and wrist, with deformity of the wrist and 
forearm and traumatic arthritis.  This award was made 
effective from September 27, 2000.  The RO also granted 
service connection for right carpal tunnel syndrome effective 
from April 2, 1999; evaluated as 30 percent disabling.

By rating decision of June 1996, the RO denied an increased 
evaluation for the residuals of the fractured right radius 
and wrist.  The veteran timely appealed this determination.  
The Board remanded the claim for further development in April 
2000.  As noted above, the RO granted an increased evaluation 
to 30 percent in March 2001.  In March 2004, the veteran 
submitted a letter to VA in which he stated:

As I said to you on the phone I never 
asked for an increase in percentage of 
disability.  I'm satisfied with the award 
they did give me.

Based on this statement, the Board finds that the veteran was 
withdrawn his appeal regarding entitlement to an increased 
evaluation for the residuals of the fractured right radius 
and wrist.  See 38 C.F.R. § 20.204 (2003).  Therefore, this 
claim is no longer in appellate status.  

The veteran requested a hearing before the Board of Veterans' 
Appeals (Board) in May 2003.  However, he withdrew this 
request in March 2004.




FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issues on appeal has been obtained.

2.  VA received the veteran's claim for an increased 
evaluation for his service-connected right wrist and forearm 
disability on April 2, 1996.

3.  The veteran never filed a formal claim for entitlement to 
service connection for right carpal tunnel syndrome.

4.  The first medical impression of the existence of right 
carpal tunnel syndrome was the VA outpatient record dated on 
April 2, 1999.

5.  The first medical evidence of loss of pronation in the 
right forearm beyond the middle arc was during VA examination 
on September 27, 2000.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 2, 1999 for the 
award of service connection for right carpal tunnel syndrome 
(evaluated as 30 percent disabling) is not authorized.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2003).

2.  An effective date earlier than September 27, 2000 for a 
30 percent evaluation for the veteran's residuals of a 
fractured right radius and wrist, with deformity of the wrist 
and forearm and traumatic arthritis, is not authorized.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.71, 4.71a, Diagnostic Code 5213 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
issued in December 2003.  By means of this letter, the 
veteran was told of the requirements to establish earlier 
effective dates for his service-connected disabilities.  He 
was also advised of his and VA's respective duties and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
All identified pertinent evidence regarding the veteran's 
service-connected disabilities has been received.  As the 
veteran did not produce any additional information or 
evidence after receiving the content-complying notice in 
December 2003, there is no indication that disposition of 
these claims would have been different had he received pre-
adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
examinations in May 1996 and September 2000.  Regarding the 
issues decided below, these examinations provided detailed 
medical histories, findings on examination, and appropriate 
diagnosis/etiology opinions.  These examiners appear to have 
based their findings on an accurate medical history.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The veteran has identified both 
private and VA medical treatment.  These records were 
obtained and associated with the claims file.  Thus, the 
Board concludes that all pertinent evidence regarding the 
claims on appeal have been obtained and incorporated into the 
claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Earlier Effective Dates

The veteran was granted service connection for acquired 
deformity of the right wrist and forearm in April 1946.  This 
disability was evaluated as 10 percent disabling.  By rating 
decision of October 1992, the RO denied an increased 
evaluation for this disability and confirmed the 10 percent 
evaluation.  The veteran was notified of this decision and 
informed of his appellate rights.  He failed to appeal this 
determination.

VA received a written statement from the veteran on April 2, 
1996, in which he filed a claim for entitlement to an 
increased evaluation of his right wrist and forearm 
disability.  

A VA compensation examination was provided to the veteran in 
May 1996.  Examination revealed obvious bowing deformity of 
the distal radius and ulna.  There was mild synovial 
thickening about the wrist, as well as tenderness to carpal 
areas.  Range of motion was 65 degrees of dorsiflexion, 45 
degrees of palmar flexion, 20 degrees of radial deviation, 
and 30 degrees of ulnar deviation.  The veteran could pronate 
to 80 degrees and supinate to 45 degrees.  X-rays revealed 
obvious lateral bowing deformity of the radius.  There was 
joint space narrowing in the carporadial joint that was 
consistent with early degenerative joint disease.  The 
diagnosis was history of fracture of the right radius and 
ulna, with malunion and residual bowing deformity of the 
right forearm with synovitis of the wrist, loss of range of 
motion, and early degenerative joint disease.

In May 1996, the veteran was seen by a private orthopedist at 
the request of VA.  He complained that in the last two to 
three years his right wrist and arm symptoms had increased 
and his functional ability with this arm had deteriorated.  
On examination, he had obvious bowing deformity of the 
forearm.  Bilateral wrist motion was equal with a little bit 
of tenderness around the right wrist.  Rotation of his 
forearm in pronation and supination was normal, his elbow 
motion was normal, and he had no swelling or redness.  The 
impression was status post malunion of the radius/right 
forearm with probable degenerative arthritis of the wrist 
joint.  The examiner commented that it was to be expected 
that the right forearm deformity would cause the veteran 
wrist joint pain and opined that this level of disability 
would definitely be considered 10 to 15 percent disabling.

The private orthopedist again saw the veteran in February 
1999.  The veteran complained that his pain symptoms had 
become worse in the last one to two years.  It was noted by 
the examiner that the current examination findings were 
similar to those noted in May 1996.  On examination, there 
was bowing deformity in the right forearm, some tenderness in 
the wrist joint, but no swelling.  Range of motion measured 
60 degrees volar flexion, 45 degrees extension, 20 degrees of 
ulnar and radial deviation, 70 degrees of pronation, and 65 
degrees of supination.  The impression was status post 
malunion of the radius with some degenerative arthritis of 
the wrist joint that was progressing.  The examiner commented 
that the arthritic condition would continue to deteriorate, 
but hopefully at a slow pace.  

A VA outpatient record dated on April 2, 1999 noted an 
impression of possible carpal tunnel syndrome and referred 
the veteran for an electromyogram (EMG).  VA records dated in 
the 2000s noted assessments for osteoarthritis of the right 
hand and wrist, history of/or possible carpal tunnel 
syndrome, and limited wrist motion.  

At his Board hearing conducted in February 2000, the veteran 
testified that in the past six weeks had had experienced 
spontaneous swelling in his hands due to arthritis.  He 
claimed that his pain would radiate up his arm from his 
fingers to his elbow.  He was right-hand dominant and his 
grip strength and functioning in this hand was constantly 
deteriorating.  

On September 27, 2000, the veteran was given a private 
orthopedic examination at the request of VA.  He was noted to 
be right-hand dominant.  He reported that over the past six 
to ten years had experienced increased pain and discomfort in 
his right hand, wrist, and forearm.  On examination, the 
right wrist was noted to have moderate tenderness.  Range of 
motion testing noted passive motion of dorsiflexion to 60 
degrees, palmar flexion to 58 degrees; with active motion to 
40 degrees dorsiflexion and 48 degrees palmar flexion.  
Radial and ulnar deviation was 30 degrees.  Pronation was to 
40 degrees and supination was to 90 degrees.  During active 
motion the veteran had minimal pain, but pain increased in 
the wrist with passive motion.  The veteran had minimally 
positive Tinel sign over the carpal tunnel.  The veteran's X-
rays were reviewed the by the examiner.  The assessment was 
some evidence of increased carpal tunnel syndrome on the 
right side, and degenerative arthritis of the wrist in the 
radioulnar and triscaphoid joints.

EMG testing of October 2000 noted an impression of moderate 
bilateral carpal tunnel disease and mild superimposed 
generalized polyneuropathy.  The September 2000 examiner 
prepared an addendum dated in October 2000.  He noted he had 
reviewed the results of the EMG testing.  The examiner opined 
that based on his physical examination findings and EMG 
testing, it was established that the veteran had bilateral 
carpal tunnel disease.

Private orthopedic treatment records were received in July 
2001.  These records noted treatment of the veteran's neck 
and low back strains during 1996.  Range of motion studies 
were associated with these records, however, these studies 
failed to note the range of motion in the veteran's right 
wrist, forearm, or elbow.  

By rating decision of April 2001, the RO granted an 
evaluation of 30 percent disabling for residuals from the 
fractured right radius and wrist, with deformity of the wrist 
and forearm, and traumatic arthritis.  This evaluation given 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71, 4.71a, Diagnostic Codes 5010 and 5213.  The award was 
made effective from September 27, 2000.  In addition, the RO 
granted service connection, with a 30 percent evaluation, for 
right carpal tunnel syndrome.  This award was made effective 
from April 2, 1999.  

The veteran has contended that he is entitled to earlier 
effective dates for the current evaluations of his right 
forearm/wrist disability and his right carpal tunnel 
syndrome.  He as cited to a letter addressed to him from the 
RO dated on May 3, 2000.  This letter informs the veteran 
that his claim for an increased evaluation for his right 
wrist and forearm disability had been remanded by the Board 
and requested him to identify the treatment of his disability 
so that these records could be obtained by VA.  In bold type, 
this letter noted:

If your appeal is granted it will be 
retroactive from your date of claim, 
which is April 2, 1996.

The veteran argues that this notification legally entitles 
him to an effective date of April 2, 1996 for the 30 percent 
evaluations of his current disabilities.  According to 
38 U.S.C.A. § 7104(c), the Board is bound in its decisions by 
the appropriate law, regulations, precedent decisions of VA 
General Counsel, and instructions from VA Secretary.  
Regardless of information contained in the RO's letter of May 
2000, the Board cannot grant an earlier effective date unless 
the applicable law and regulations authorize it.  See Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Except as otherwise provided, 
the effective date of an evaluation of compensation based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2); see 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  In any event, the effective date of an award of 
service connection (and therefore any compensable evaluation) 
cannot be made earlier than the day following separation from 
active military service, or the date entitlement arose if the 
claim is received within one year after separation from 
service.  Otherwise, the award is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(b)(2).

A review of the claims file indicates that the veteran has 
never filed a formal claim for entitlement to service 
connection for carpal tunnel syndrome.  The first medical 
impression noted in the claims file of the existence of 
carpal tunnel syndrome in the right arm was on the VA 
outpatient record dated on April 2, 1999.  This diagnosis was 
definitively confirmed by the EMG and orthopedic opinion 
dated in October 2000.  Since there was no formal or informal 
claim received for this disorder, and the medical evidence 
did not indicate that such a disability existed until April 
2, 1999, the effective date of service connection for this 
disability cannot be established prior to April 2, 1999.  An 
evaluation of a service-connected disability cannot be 
granted past the effective date of the award of service 
connection for the disability.  Thus, the award of service 
connection and the 30 percent evaluation for right carpal 
tunnel syndrome cannot be granted before April 2, 1999.

The veteran is currently evaluated as 30 percent disabled due 
to his right wrist and forearm disability.  According to the 
provisions of Code 5010 (5003), traumatic arthritis affecting 
one major joint can only be given a 10 percent evaluation.  
As the service-connected arthritis resulting from the right 
wrist and forearm disability only affects one major joint, 
that is the right wrist, a higher evaluation or effective 
date for such an evaluation cannot be granted.

The available examination reports dated prior to September 
2000 did not indicate any abnormality with the elbow joint, 
its movement, or flexion or extension of the forearm.  
Therefore, a compensable evaluation is not authorized for 
functional limitation of these parts under Codes 5205, 5206, 
5207, 5208, or 5209; and an earlier effective date for an 
evaluation higher than 10 percent cannot be granted.

As the medical evidence does not establish that the service-
connected deformity has resulted in nonunion of the radius 
and ulna or a flail false joint, evaluation under Code 5210 
is not authorized.  Codes 5211 and 5212 require nonunion of 
the ulna or radius, loss of bone substance, and false 
movement for an evaluation in excess of 10 percent disabling.  
The medical evidence does not establish that these 
abnormalities existed in the veteran's right arm prior to 
September 2000.

There is no examination or radiological evidence that the 
veteran's right wrist has become ankylosed or fixed in any 
position.  Therefore, an evaluation and earlier effective 
date under Code 5214 is not authorized.  As the highest 
evaluation allowed under Code 5215 for limitation of motion 
in a wrist joint is 10 percent, this criteria would not 
authorized a higher evaluation or earlier effective date in 
this case.

Under Code 5213, impairment of pronation in the dominant arm 
resulting in the hand fixed in full pronation warrants a 30 
percent evaluation.  A 20 percent evaluation is authorized 
when the hand is fixed near the middle of the arc or moderate 
pronation.  As there is no lay or medical evidence that the 
veteran's hand is fixed in one position prior to September 
2000, these criteria do not warrant the assignment of an 
earlier effective date for an increase in evaluation.  Code 
5213 only allows a 10 percent evaluation for limitation of 
supination.

A 30 percent evaluation is also authorized under Code 5213 
when pronation motion is lost beyond the middle of the arc, 
and a 20 percent evaluation is awarded when pronation motion 
is lost beyond the last quarter of the arc and the hand does 
not approach full pronation.  According to 38 C.F.R. § 4.71, 
Plate I, normal pronation is from 0 to 80 degrees.  
Examinations of May 1996 showed that the veteran had normal 
pronation in the right forearm at that time.  By February 
1999, pronation had decreased slightly to 70 degrees, but 
does not indicate that motion was lost beyond the last 
quarter of the arc.  However, on examination in September 
2000, the medical examiner noted significant loss of 
pronation with only movement to 40 degrees.  This is the 
first medical evidence of any significant loss of pronation 
that would warrant an evaluation in excess of 10 percent 
disabling.  Therefore, the Board finds that the first medical 
evidence of limitation of pronation that would allow an 
evaluation above 10 percent under Code 5213 were the findings 
on the September 2000 examination.  As entitlement to this 
evaluation is later than the veteran's claim for an increase, 
an effective date of the 30 percent evaluation cannot be 
awarded earlier than September 27, 2000, the date of the 
examination.

Based on the above analysis, the preponderance of the 
evidence is against earlier effective dates for entitlement 
to service connection for right carpal tunnel syndrome 
(evaluated as 30 percent disabling) and a 30 percent 
evaluation for the veteran's right wrist and forearm 
disability.  While the veteran is competent to report his 
symptoms, the medical findings and applicable laws and 
regulations do not support earlier effective dates for either 
evaluation.  The Board finds that the medical reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology 
(at an earlier onset) associated with his disabilities, his 
lay evidence is not credible.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (Holding that interest in the outcome 
of a proceeding may affect the credibility of testimony.)  To 
this extent, the preponderance of the evidence is against any 
claim for earlier effective dates than those awarded and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than April 2, 1999, for the award 
of service connection for right carpal tunnel syndrome 
(evaluated as 30 percent disabling) is denied.  

An effective date earlier than September 27, 2000, for the 
award of a 30 percent evaluation of the veteran's residuals 
of fractured right radius and wrist, with deformity of the 
wrist and forearm and traumatic arthritis is denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



